On Rehearing.
En Banc.
PER CURIAM.
We granted a rehearing in this suit to consider the alternate prayers of intervenor, Farmers Underwriters Association, and of defendant, Jack Brasher, that the case be remanded to the district court for the introduction of additional evidence.
When the matter came up for argument on rehearing, however, counsel for some of the parties indicated that stipulations had been entered into which may dispose of the issues presented here. Subsequent to that time written stipulations in behalf of some of the parties were filed in this court. Counsel for defendant, Jack Brasher, however, has not joined in these stipulations, and we are unable to determine whether all of the issues presented here have been compromised or resolved.
A review of the record indicates to us that additional evidence material to the issues presented here may be available, and we are convinced that in the event the case is not settled by agreement, it should be remanded to the district court for new trial.
For the reasons herein set out, therefore, the original judgment of this court is rescinded and recalled, the judgment of the trial court is reversed, and this case is remanded to the district court for new trial in the event the stipulations entered into by counsel fail to resolve the issues presented. The costs of this appeal are assessed to appellants.
Reversed and remanded.